DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claim(s) 1-3 and 5-20 is/are pending.  Claim(s) 17-20 is/are withdrawn.  Claim(s) 4 is/are canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/31/2022 has been entered.

Response to Arguments
Applicant’s arguments, filed 8/31/2022, with respect to the claim objections have been fully considered and are persuasive.  The objections of 12-13 has/have been withdrawn due to the Applicant’s amendments.
Applicant’s arguments, filed 8/31/2022, with respect to the 35 USC 112(b) rejections have been fully considered and are persuasive, except that at #18 in the 6/2/2022 Office Action.  The 35 USC 112(b) rejections of 1-8 has/have been withdrawn due to the Applicant’s amendments. 
Applicant’s arguments, filed 8/31/2022, with respect to the 35 USC 112(d) rejections have been fully considered and are persuasive.  The 35 USC 112(b) rejections of 4 has/have been withdrawn due to the Applicant’s amendments. 

Allowable Subject Matter
Claims 1-3 and 5-6 would be allowable if the below rejections are addressed.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application will determine what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
 
Claims see chart below rejected on the ground of nonstatutory double patenting as being unpatentable over claims corresponding claims in chart below of U.S. Patent No. see chart. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims a device substantially as claimed, but claims the limitations of the device separately and not in combination, as required by the instant application.  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the claimed device of the patent to combine each of its separately claimed limitations into a single device, as it is a mere combination of elements that produces predictable results of a prosthetic heart valve having a plurality of leaflets each having a free edge opposite a base, the base defined and truncated by a plane, a vertical coaptation zone having a height in an axial direction that is greater than zero, and a planar zone; a tubular leaflet frame coupled to the leaflets that has a plurality of windows having two window sides and a window base and adjacent window sides form commissure posts.
 
Prior Patent #
Prior Patent Claims
Current Application Claims
US 9,968,443 B2
13/869,524
1-3, 6-8, 12-14, 16-17, 19-24
1-11, 14
US 10,639,144 B2
15/947,967
1-2, 4-10, 12-16
1-11, 14
US 10,039,638 B2
14/133,491
1-8, 10-22, 27-33, 35-40, 44-47, 49-51
1-16
US 9,101,469 B2
13/869,878
1-7, 10-11, 15-22, 24-31
1-16
US 10,660,745 B2
15/720,441
1-4, 6-7, 12, 14, 18-19
1-16
US 10,966,820 B2
13/835,988
1-12, 14, 16-20
1-16
US 9,144,492 B2
13/843,196
1-5, 9-14, 16-21
1-16
US 10,463,478 B2
14/839,334
1-17, 19-29, 31-40
1-16
US 10,321,986 B2
13/833,650
1-10, 12-17, 23, 27-34, 36-41
1-16
US 9,398,952 B2
13/841,334
1-2, 4-7, 11-16, 18-23
1-16
US 9,737,398 B2
14/133,563
1-7
1-16
US 10,881,507
15/662,571
1-20
1-11, 14

 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 5 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 depends from cancelled claim 4, therefore it is unclear what dependency is intended.  For purposes of examination the Examiner considers claim 4 to depend from claim 1.  
Claim 11 recites “a fold line”.  It is unclear if this is the same or a different feature than that now introduced in claim 9.  For purposes of examination the Examiner considers this language to be “each fold line”.
Claim(s) 12-13 are rejected as dependent from a rejected claim.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        11/18/2022